Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 30, 1975 (the date on the clerk’s extract is August 7, 1975), convicting him of criminal sale of a controlled substance in the first and second degrees and criminal possession of a controlled substance in the first, third (two counts) and fifth degrees, upon a jury verdict, and imposing sentence. Case remanded to Criminal Term to hear and report on the issue of double jeopardy, with respect to the question whether the sales by defendant on October 26 and November 15, 1973 were covered by the conspiracy for which the defendant was prosecuted by the Federal authorities, and appeal held in abeyance in the interim. The issue as to double jeopardy cannot be determined on the present state of the record. Hopkins, J. P., Martuscello, Latham and Shapiro, JJ., concur.